Case 2:19-cv-00709-DAK Document 129 Filed 04/15/21 PageID.3147 Page 1 of 1




 IN RE OVERSTOCK SECURITIES                           ORDER REGARDING MODIFIED
 LITIGATION                                           SCHEDULE FOR DEFENDANTS’
                                                      REPLY BRIEFS IN SUPPORT OF
                                                      MOTIONS TO DISMISS LEAD
 THE MANGROVE PARTNERS MASTER                         PLAINTIFF’S AMENDED COMPLAINT
 FUND, LTD.,
                                                      Case No. 2:19-cv-709- DAK-EJF
                     Lead Plaintiff,
                                                      Judge Dale A. Kimball
 v.                                                   Magistrate Judge Evelyn Furse

 OVERSTOCK.COM, INC., PATRICK M.
 BYRNE, GREGORY J. IVERSON, and
 DAVID J. NIELSEN

                     Defendants.


        Based on the parties’ Joint Stipulation Regarding Modified Schedule for Defendants’

Reply Briefs in Support of Motions to Dismiss Lead Plaintiff’s Amended Complaint (“the

Motion”), the Court hereby ORDERS as follows:

            1. Defendants’ deadline to file their respective reply briefs in support of the motions

                    to dismiss are extended from April 26, 2021 to May 3, 2021.

            2. The page limitations set forth in the Court’s January 12, 2021 order shall continue

                    to govern Defendants’ reply briefs.

IT IS SO ORDERED.

        DATED this 15th day of April, 2021.

                                                 BY THE COURT:


                                                 DALE A. KIMBALL
                                                 U.S. District Judge


4827-4761-4694.v1
